PER CURIAM:
From a jury-waived conviction for robbery in the first degree and a sentence of seven years comes this appeal. Appellant’s only point is that the showing of a single photograph to the victim of the crime was so prejudicial an identification procedure as to have tainted her in-court identification, and thereby, deprived appellant of his rights to due process of law.
This contention must be rejected as the record reveals an independent basis for the in-court identification, and nothing inherently suggestive in the showing of the single photograph. No prejudice has been disclosed from the pre-trial identification procedures; therefore, the victim’s in-court identification was valid. State v. Parker, 458 S.W.2d 241 (Mo.1970); State v. McIntosh, 492 S.W.2d 843 (Mo.1973).
*65No error appearing, the judgment is affirmed. An opinion in this case would have no precedential value. Rule 84.16(b), V.A.M.R.
Judgment affirmed.